 
Exhibit 10.1

 
DEPOSIT ACCOUNT CONTROL AGREEMENT


THIS DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”) is made this 10th day
of March, 2010, by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its
individual capacity but solely as Trustee under that certain Indenture dated
August 2, 2004, as the same has been and may hereafter be amended, supplemented,
modified, replaced or substituted (the “Indenture”), and any successor Trustee
(the “Trustee”), with a location at 45 Broadway, 12th Floor, New York, New York
10006 (Attn:  James R. Lewis, Corporate Trust Services), KH FUNDING COMPANY, a
Maryland corporation (the “Debtor”), located at 10801 Lockwood Drive, Suite 370,
Silver Spring, Maryland 20901 (Attn:  Robert L. Harris), and Sandy Spring Bank,
a Maryland commercial bank (the “Bank”), at 17801 Georgia Avenue, Olney,
Maryland 20832 (Attn: SVP, Retail Administration, with a copy to Associate
Counsel).


Recitals


R.1           The Bank holds deposit account number ________ in the name of the
Debtor (the “Account”).


R.2           Debtor hereby grants to Trustee a security interest in the
Account.  Trustee, Debtor and Bank are entering into this Agreement to perfect
Trustee’s security interest in the Account.


NOW, THEREFORE, in consideration of the Recitals and other consideration, the
Bank, Debtor and Trustee agree as follows:


Agreement


1. Grant of Security Interest.  The Debtor hereby grants to the Trustee a
continuing first priority security interest in the Account, including all funds
now or hereafter credited to the Account.


2. The Account.  The Bank represents and warrants to Trustee that (a) Paragraph
R.1 of the “Recitals” section hereof is true and correct, (b) Exhibit A is the
most recently issued statement of the Account and is complete and accurate as of
the date thereof, (c) the Bank has not agreed with any party, other than the
Debtor and the Trustee, to comply with instructions concerning the Account, and
(d) the Bank has no actual knowledge of any claim to or interest in the Account,
other than the interests of the Trustee and the Debtor and any claim of the Bank
permitted under Section 3 hereof.


3. Priority of Lien.  The Bank waives any encumbrances, claims and rights of set
off (or recoupment) it may have against the Account and agrees that, except with
respect to payment of its fees under the agreement between the Debtor and the
Bank attached hereto as Exhibit B (the “Customer Agreement”), it will not assert
any banker’s lien, encumbrance, claim or setoff against the Account. Provided,
however, that if any checks or other items or receipts deposited in the Account
are returned unpaid or otherwise dishonored, Bank shall have the right to charge
any and all such returned or dishonored items against the Account or to demand
reimbursement therefor directly from Debtor.


4. Control.  Subject to Section 5 hereof, the Bank will comply with any written
instructions, including, without limitation, instructions to close the Account,
given to it by both the Trustee and the Debtor.  The Bank will promptly transmit
to the Trustee and the Debtor any Account instructions it receives concerning
the Account given by any person other than the Debtor or the Trustee.


 
 

--------------------------------------------------------------------------------

 
5. Debtor’s Authority to Withdraw.  The Bank may comply with the Debtor’s
instructions concerning the Account until the Trustee notifies the Bank in
writing that the Trustee is exercising exclusive control over the Account (the
“Control Notice”).  No later than three (3) banking days after receiving the
Control Notice, the Bank shall stop complying with any instructions given by the
Debtor.  The Bank has no liability to the Trustee for following any instruction
given to it by the Debtor prior to such date.  For purposes of this Agreement, a
“banking day” is any day other than a Saturday, a Sunday, a legal holiday or any
other day on which the Bank is permitted or required by federal and Maryland law
to be closed for business.


6. Statements and Confirmations.  The Bank will send copies of all statements
and other correspondence concerning the Account to the Trustee at Trustee’s
address, at the sole expense of Debtor.


7. Responsibility of the Bank.  Except for complying with the Debtor’s
instructions in violation of Section 5, the Bank has no liability to Debtor for
complying with the Trustee’s notice of exclusive control or complying with
instructions concerning the Account given by the Trustee.  This Agreement does
not create any obligation or duty on the Bank other than those expressly set
forth herein. Bank shall not be bound in any way by the terms of any agreement
or contract between Debtor and Trustee or any other party, whether or not the
Bank has knowledge thereof excluding this Agreement. Bank's only duties or
responsibilities shall be to hold and disburse the funds in the Account, in
accordance with the terms of this Agreement.


8. Bank May Rely on Instruments. Bank assumes no liability or responsibility for
the form, sufficiency, accuracy, genuineness, falsification or legal effect of
any documents, notices or certifications delivered pursuant to this Agreement.
Bank shall have no responsibility or liability to Debtor or Trustee or their
successors in interest, for any action taken by Bank in good faith upon receipt
of any instrument or other writing reasonably believed by Bank to be genuine and
to be properly signed or presented, and Bank shall be under no duty to
investigate or question any such instrument or other writing. Bank shall not be
responsible for any act done or omitted by it in good faith. Bank shall not be
bound by any notice of a claim or demand with respect hereto unless received by
it in writing.


9. Exclusion of Bank; Indemnification by Debtor.  Debtor and Trustee agree that
Bank shall have no liability to either of Debtor or Trustee for any loss or
damage that either or both may claim to have suffered or incurred, either
directly or indirectly, by reason of this Agreement or any transaction or
service contemplated by its provisions, unless occasioned by the gross
negligence or willful misconduct of Bank.  In no event shall Bank be liable for
any losses, costs, or damages, whether direct or indirect, special, or
consequential resulting or arising from computer malfunction, interruption of
communication facilities, labor difficulties, or other causes beyond Bank’s
reasonable control.  Debtor agrees to indemnify Bank and hold it harmless from
and against any and all claims, other than those based upon the gross negligence
or willful misconduct of Bank as finally determined by a court, and from and
against any damages, penalties, judgments, liabilities, losses, or expenses
(including reasonable attorney fees and disbursements) incurred as a result of
the assertion of any claim, by any person or entity, arising out of, or
otherwise related to, any transaction conducted or service provided by Bank
through the use of any account at Bank pursuant to the procedures provided for
or contemplated by this Agreement.  To the extent not paid by Debtor within
fifteen (15) calendar days after demand, Trustee will indemnify Bank against any
claims, liabilities or expenses (including reasonable attorneys’ fees) to the
extent they arise out of Bank’s compliance with any instructions from Trustee
with respect to the Account, except if such claims, liabilities or expenses are
caused by Bank’s gross negligence or willful misconduct.


 
2

--------------------------------------------------------------------------------

 
10. Conflicting Claims.  If any dispute arises between the parties with respect
to the obligations of Bank hereunder or if at any time Bank is served with legal
process, which Bank, in good faith, believes may subject Bank to loss or
liability for disbursing any funds deposited in the Account as provided herein,
then Bank shall have the right either (x) to place a hold on funds in the
Account until such time as Bank receives an appropriate court order or other
assurance satisfactory to it as to the disposition of the funds or (y) to
commence, at Debtor’s expense, an interpleader action in any competent federal
or state court located in the State of Maryland, and to take no further action,
except in accordance with joint written instructions from Debtor and Trustee or
in accordance with an appropriate court order.


11. Tax Reporting.  All income, gain, expense and loss recognized in the Account
shall be reported to all taxing authorities under the Debtor’s name and taxpayer
identification number.


12. Customer Agreement.  The terms of this Agreement will prevail if this
Agreement conflicts with any other agreement between the Bank and the Debtor,
including, without limitation, the Customer Agreement.  Irrespective of any term
of the Customer Agreement, the Uniform Commercial Code of Maryland shall govern
the Account for purposes of Article 9 of the Uniform Commercial Code.


13. Termination.  This Agreement may be terminated by Debtor only upon delivery
to Bank of a written notification jointly executed by Debtor and Trustee.  This
Agreement may be terminated by the Trustee at any time, with or without cause,
upon its delivery of written notice to Debtor and Bank.   This Agreement may be
terminated by Bank at any time on not less than 30 days’ prior written notice
delivered to Debtor and Trustee.  Upon delivery or receipt of such notice of
termination to or by Bank, Bank will immediately transmit to such deposit
account as Trustee may direct all funds, if any, then on deposit in the Account.


14. Entire Agreement.  This Agreement, Exhibit A and Exhibit B constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede all prior agreements (written or oral) and negotiations and all
contemporaneous oral agreements concerning this subject matter.


15. Amendments.  No amendment, modification or termination of this Agreement or
waiver of any right shall be binding on any party unless it is in writing and
signed by the party to be charged.


16. Severability.  If any term of this Agreement is invalid or unenforceable,
the remainder of this Agreement shall be construed as if such invalid or
unenforceable term were omitted.


17. Successors.  The terms of this Agreement are binding upon, and inure to the
benefit of, the parties and their respective successors and assigns.


18. Notices.  Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and deemed to have been properly
given when personally delivered, or upon receipt after being sent by certified
United States mail, or the next banking day after depositing any notice with a
reputable overnight courier service, to the party at the address set forth next
to such party’s name in the introduction to this Agreement.  Any party may
change that party’s address for notices in the manner set forth above.


 
3

--------------------------------------------------------------------------------

 
19. Choice of Law.  This Agreement shall be governed by the laws of the State of
Maryland without regard to its conflict of laws provisions.




 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed under seal as of the date and year first written above.

 

   
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee


By:           /s/ James R. Lewis                                              
Name:      James R. Lewis
Title:        Vice President




KH FUNDING COMPANY


By:           /s/ Robert L. Harris                                              
Name:      Robert L. Harris
Title:        President




SANDY SPRING BANK


By:           /s/ Terri L. Ferrara                                              
Name:
Title:        Retail Administration, SVP

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
STATEMENT OF ACCOUNT


[OMITTED]
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
CUSTOMER AGREEMENT


Fee Agreement


The following fees shall be applicable to this agreement:


·  
Administration Fee - $2500

·  
All account fees set forth in Bank’s Deposit Account Agreement, a copy of which
has been previously provided to Debtor.



 
 

--------------------------------------------------------------------------------

 